DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (US 2018/0345778 A1).
Regarding claim 1, Yamanaka discloses an enclosure (Fig. 3, 10, Fig. 4, 10 illustrated below and para. [0066]) for a power source (Fig. 3, 40), the enclosure comprising a front cross-member (Fig. 3, 20), a rear cross-member (Fig. 3, 22) disposed generally parallel to and spaced apart the front cross-member, a left rocker (Figs. 3-4, 18L shown below) connected at opposed first and second ends thereof to respective left ends of the front and rear cross-members, and a right rocker (Figs. 3-4, 18R) connected at opposed third and fourth ends thereof to respective right ends of the front and rear cross-members; an upper shear structure assembly (Fig. 4, 28) disposed across a top of the enclosure and fastened to respective top surfaces of the front and rear cross-members and the left and right rockers; and a lower shear structure assembly (Fig. 4, 30) disposed across a bottom of the enclosure and fastened to respective bottom surfaces of the front and rear cross-members and the left and right rockers.
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    430
    776
    media_image1.png
    Greyscale

the left and right rockers 18L, 18R and the center tunnel 24. Thus, damage to the cell stacks 40 in the event of a lateral collision of the vehicle 12 can be reduced or prevented by the intermediate cross members 26”, i.e. the extensions of the shear structure assemblies work with the cross members to dissipate a portion of the external collision load upon the battery within the enclosure).  
Regarding claim 5, Yamanaka discloses wherein at least one of the upper and lower shear structure assemblies is constructed as at least one of a metallic foam sandwich and a lattice of interconnected structural members (para. [0041]).  
As to claim 7, Yamanaka discloses further comprising at least one intermediate cross- member (Fig. 5, 26), wherein each intermediate cross-member has a respective fifth end attached to the left rocker (18L) and a respective sixth end attached to the right rocker (18R).  
Regarding claim 8, Yamanaka discloses further comprising the power source, and wherein each of the at least one intermediate cross-member extends through the power source (Fig. 6 illustrates the intermediate cross member 26 extending through the power source 40).
As to claim 9, Yamanaka discloses wherein the enclosure is configured for positioning between front and rear axles of the automotive vehicle (Fig. 1 illustrates enclosure 10 positioned between the front and rear axles).  
Regarding claim 10, Yamanaka discloses wherein the enclosure is generally rectangular (Fig. 1 illustrates the rectangular shape of the enclosure 10).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yasuhara et al. (US 7,641,236 B2) disclose a body structure for the bottom of a vehicle body that includes a rectangular framework and a front impact absorption unit to dissipate a portion of an external load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612